FOX, J.
This cause is here upon appeal by the defendants from a conviction in the criminal court of Buchanan county of robbery in the first degree. The *162appellants have failed to file in this court any hill of exceptions, preserving the action of the trial court upon any of the matters occurring during the progress of the trial, hence, there is nothing before this court for review except the record proper.
The conviction of defendants was based upon an information by the prosecuting attorney of Buchanan county, charging them jointly with robbery of the first degree. The information is in due form, properly verified. The record discloses their formal arraignment and pleas of not guilty duly entered. The impaneling of the jury appears to he regular and in accord with the provisions of the statute. They returned verdicts assessing the punishment of the defendants separately as provided by law. Judgment followed in accordance with the verdicts returned. The record apparently is free from any error, and the judgment of the trial court should he affirmed, and it is so ordered.
All concur.